Citation Nr: 0805122	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  05-38 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected macular degeneration of the 
right eye.

2.  Entitlement to a compensable rating for service-connected 
residuals of a fracture symphysis of the mandible.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to February 
1965 and from July 1965 to June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In an October 2005 decision, the RO 
increased the rating for the service-connected right eye 
disability to the current level of 10 percent, effective from 
November 21, 2003.

In his March 2005 notice of disagreement, the veteran appears 
to raise a claim regarding compensation for dental treatment 
purposes.  That claim is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran's service-connected right eye disorder is 
productive of normal visual acuity and field vision testing, 
except for a central defect of the right eye, which 
diminishes about 30 percent of the visual field.

2.  The veteran's residuals of a fracture symphysis of the 
mandible are not manifested by moderate displacement.   

3.  The veteran's current bilateral hearing loss did not have 
its onset during active service, or within one year after 
separation from service, or result from disease or injury in 
service.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for macular degeneration of the right eye have not 
been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 
4.84a, Diagnostic Code 6080 (2007).

2.  The schedular criteria for a compensable rating for 
residuals of a fracture symphysis of the mandible have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.150, 
Diagnostic Code 9999-9904 (2007).

3.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1131 (West 2001); 38 C.F.R. §§ 3.303(a), 
3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The February 2004 VA examination revealed that the veteran 
had a scar in the right macula that interfered with his 
central vision due to trauma in the right eye.  Testing of 
the right eye revealed that an enlarged blind spot from 
fixation out to about 40 degrees and superiorly and 
inferiorly by 10 degrees.  It was not a complete dense blind 
spot, but a weakening of his vision of the isopter to almost 
blind centrally and increased in those dimensions to being 
back in full view out to 60 degrees and 70 degrees.  He had 
about 30 percent central vision loss in his right eye due to 
the visual defect.  His vision with correction was 20/25 in 
the right and 20/20 in the left.  He had full extraocular 
movement and slit-lamp examination was normal.  An epiretinal 
membrane was noted overlying scar tissue just inferior and 
nasal to the fovea in the right eye.  The rest of the retina 
was normal and his retinal examination on the left eye was 
normal.  The veteran was diagnosed as having epiretinal 
membrane overlying scar in the right eye, normal visual field 
with the exception of the central defect which diminished 
about 30 percent of the visual field.  It was noted that 
there was no treatment available for the veteran's right eye 
condition.  

VA treatment records show that the veteran received treatment 
for his eyes in December 2004 and March 2005.  These records 
show that the veteran had blurry vision with his bifocals.  
His vision was 20/25 in the right and 20/20 in the left.  The 
veteran was diagnosed as having compound hyperopic 
astigmatism in the right and presbyopia in the left.  

The veteran is currently assigned a 10 percent disability 
rating for macular degeneration of the right eye.  The 
veteran has been rated under Diagnostic Codes 6006 
(pertaining to retinitis) and 6001 (keratitis)-6080 for his 
service-connected right eye disability.  38 C.F.R. § 4.84a.  
Based on the veteran's current disability of his right eye, 
the Board finds that the veteran's disability is most 
properly evaluated under Diagnostic Code 6080 for impairment 
of field of vision.  The Board has considered other 
Diagnostic Codes for the eye; however, the medical evidence 
does not include findings requiring application of other 
codes.  See Butts v. Brown, 5 Vet. App. 532 (1993).

Under Diagnostic Code 6080, unilateral field vision limited 
with the loss of the temporal half, loss of the nasal half, 
concentric contraction to 30 degrees but not to 15 degrees, 
concentric contraction to 45 degrees but not to 30 degrees, 
or concentric contraction to 60 degrees but not to 45 
degrees, warrants a 10 percent evaluation.  In unilateral 
cases, as here, a 20 percent evaluation is assigned only when 
there is concentric contraction to 15 degrees but not to 5 
degrees.  Homonymous hemianopsia and concentric contraction 
to 5 degrees in unilateral cases warrant a 30 percent 
evaluation.

Under this code section, the correct diagnosis reflecting 
disease or injury should be cited.  Demonstrable pathology 
commensurate with the functional loss will be required.  The 
concentric contraction ratings require contraction within the 
stated degrees, temporally; the nasal contraction may be 
less.  The alternative ratings are to be employed when there 
is ratable defect of visual acuity, or a different impairment 
of the visual field in the other eye.  Concentric contraction 
resulting from demonstrable pathology to 5 degrees or less 
will be considered on a parity with reduction of central 
visual acuity to 5/200 (1.5/60) or less for all purposes 
including entitlement under 38 C.F.R. § 3.350(b)(2); not, 
however, for the purpose of 38 C.F.R. § 3.350(a).  
Entitlement on account of blindness requiring regular aid and 
attendance, 38 C.F.R. § 3.350(c), will continue to be 
determined on the facts in the individual case.  

The Board has reviewed the veteran's aforementioned medical 
records and finds no basis for an evaluation in excess of 10 
percent for the service-connected right eye disability.  The 
veteran has been shown consistently to have normal visual 
acuity, with no defects of field vision except for the 
central defect of the right eye, which diminishes about 30 
percent of the visual field.  There is no indication 
whatsoever of concentric contraction to 15 degrees but not to 
5 degrees, concentric contraction to 5 degrees, or homonymous 
hemianopsia.  The Board must again stress that this is a 
unilateral disorder, and as such the Board is constrained by 
the criteria for such disorders under Diagnostic Code 6080.

Regarding the claim for an increased rating for residuals of 
a fracture of the symphysis of the mandible, the veteran is 
currently assigned a noncompensable disability rating under 
38 C.F.R. § 4.150, Diagnostic Code 9999-9904.  Diagnostic 
Code 9999 is used to identify dental and oral disabilities 
that are not specifically listed in the Schedule, but are 
rated by analogy to similar disabilities under the Schedule.  
There is no Diagnostic Code for residuals of fractures to the 
mandible, so this disability has been rated analogously using 
the criteria of Diagnostic Code 9904, for malunion of the 
mandibles.  

Under Diagnostic Code 9904, malunion of the mandible is rated 
0, 10, or 20 percent disabling depending on the amount of 
displacement of the malunited mandible and the degree of 
motion of the mandible and loss of masticatory function.  38 
C.F.R. § 4.150, Diagnostic Code 9904.

In order for the veteran to receive a higher rating, he must 
have moderate displacement of the mandible.  The February 
2004 VA examination report states that the claims file was 
reviewed and the veteran presented without any chief 
complaints.  Following a physical examination and x-rays, the 
examiner diagnosed the veteran as having a well-healed 
mandibular fracture without sequelae and stable occlusion.  
It was also found that there were no changes in his dental 
condition from the previous rating.  As this examination 
reveals no increase in severity or any residuals of the 
mandible fracture, a higher disability rating is not 
warranted at this time.

The Board has considered other Diagnostic Codes potentially 
applicable for the evaluation of the veteran's residuals.  
However, because the medical evidence does not include 
findings of the loss of a mandible or non-union of a 
mandible, the veteran's residuals of a fracture symphysis of 
the mandible are most properly evaluated under 38 C.F.R. § 
4.150, Diagnostic Code 9904.  See Butts v. Brown, 5 Vet. App. 
532 (1993) (the choice of a diagnostic code(s) should be 
upheld if supported by an explanation and evidence).

In deciding the veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period (as in this case).  Id. at 126.  
Hart appears to extend Fenderson to all increased evaluation 
claims. 

The Board does not find evidence that the veteran's fracture 
of the symphysis of the mandible and macular degeneration of 
the right eye should be increased for any other separate 
period based on the facts found during the whole appeal 
period.  The evidence of record from the day the veteran 
filed the claims to the present supports the conclusion that 
the veteran is not entitled to additional increased 
compensation during any time within the appeal period.

For the reasons stated above, the preponderance of the 
evidence is against a compensable rating for a fracture 
symphysis of the mandible and a rating higher than 10 percent 
for the veteran's macular degeneration of the right eye.  
Thus, the benefit-of-the doubt doctrine does not apply, and 
the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


II.  Service connection 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385; see also Hensley v. Brown, 5 Vet. App. 155 (1993).

Service connection for sensorineural hearing loss may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995; 38 C.F.R. § 3.309(a).

The service medical records show that the veteran's hearing 
was normal at separation from both periods of active service 
for his period of active military service from April 1962 to 
February 1965 and from July 1965 to June 1968.  There were no 
complaints, findings, or treatment of hearing loss during 
active service.  

Following service, the veteran was afforded a VA examination 
for his hearing loss in February 2004.  The claims file was 
reviewed.  The veteran reported that he worked in high-steel 
construction and antenna building during service.  He did not 
have combat duty, but was around Howitzers.  He did not use 
any hearing protection during service.  He stated that he had 
a middle ear infection in 1966 while stationed in Thailand, 
which is not supported by the service medical records.  In 
1988 or 1989, he had left ear surgery to repair a possible 
tear in the stirrup.  He also had significant noise exposure 
in his post-service career in construction for more than 30 
years.  Ear protection was only used in the last few years of 
his career.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
30
35
55
LEFT
5
20
45
85
105

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  The 
veteran was diagnosed as having mild sloping to moderately-
severe high-frequency sensorineural hearing loss in the right 
ear and mild sloping to profound sensorineural hearing loss 
in the left ear.  The examiner opined that the veteran's 
current hearing loss was not due to military service, rather 
it was more likely due to past left ear surgery and 
significant occupational noise exposure.  

VA treatment records show that in March 2004, the veteran was 
treated for asymmetric sensorineural hearing loss, with the 
left ear being greater than the right, and episodic vertigo.  
He stated that after an automobile accident in 1967, he had 
some bleeding from his left ear.  The service medical 
records, however, do not support this contention.  

There is no competent medical evidence of record showing that 
the veteran's bilateral hearing loss had its onset during 
active service or within one year of his separation from 
active service, or is related to any in-service disease or 
injury.  The service medical records do not show that the 
veteran had hearing loss in service.  The first medical 
evidence following service showing hearing loss was the 
February 2004 VA examination.  This was approximately 36 
years after separation, and there is no record of hearing 
loss prior to that date.  This lengthy period without 
treatment is again evidence that there has not been a 
continuity of symptomatology, and it weighs against the 
claim.  See Maxon v. Gober, 230 F.3d 1330, (Fed. Cir. 2000).

Furthermore, there is no competent medical evidence linking 
the veteran's bilateral hearing loss to any in-service 
disease or injury.  In fact, the VA examiner provided a 
definitive opinion that the veteran's current disability was 
not likely caused by any activity or injury during service 
and attributed it to past left ear surgery and significant 
post-service occupational noise exposure.  The examiner 
provided a rationale and cited to specific evidence in the 
file as support for his opinion.  The opinion was based upon 
review of the claims file and a physical examination, and is 
found to be persuasive.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the veteran's current 
bilateral hearing loss to service, and the medical evidence 
of record does not otherwise demonstrate they are related to 
service.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for bilateral hearing loss.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.  See 
38 U.S.C.A. §5107.

III.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated January 2004 identifying the evidence necessary 
to substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and requesting the claimant to 
provide evidence in his possession that pertains to the 
claims.  

The RO sent post-adjudication notice in November 2007 which 
complied with the specificity requirements of Dingess, 
identifying the five elements of a service connection claim.  
Any timing error with regard to that element is harmless 
given that the claims are denied herein, and hence no rating 
or effective date will be assigned.   

None of the notice letters discussed the criteria for an 
increased rating, thus, the duty to notify has not been 
satisfied with respect to VA's duty to notify him of the 
information and evidence necessary to substantiate the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this case, the Board finds that any notice errors did not 
affect the essential fairness of the adjudication.  In his 
statements in support of his claim, notably his notice of 
disagreement, the veteran discussed medical findings, to 
include visual acuity, which indicate actual knowledge of the 
right to submit additional evidence and the availability of 
additional process.  

As actual knowledge of the evidence necessary to substantiate 
the claims has been demonstrated and the veteran, or those 
acting on his behalf, has had a meaningful opportunity to 
participate in the development of his claim, the Board finds 
that no prejudice to the veteran will result from proceeding 
with adjudication without additional notice or process.  see 
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 12 (U.S. 
Vet. App. January 30, 2008) (citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007)).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a physical 
examination, and obtained medical opinions as to the etiology 
and severity of disabilities.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  Thus, the opportunity 
to develop the case that was provided during the appeal 
period rendered any pre-adjudicatory section 5103(a) notice 
error non-prejudicial.  Vazquez-Flores, slip op. at 12.  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected macular degeneration of the right eye 
is denied.

Entitlement to a compensable rating for service-connected 
residuals of a fracture symphysis of the mandible is denied.

Service connection for hearing loss is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


